Exhibit 10.1 EXECUTION VERSION STOCK PURCHASE AGREEMENT by and between STEVEN MADDEN, LTD. and The Sole Shareholder of BIG BUDDHA, INC. Dated as of February 10, 2010 TABLE OF CONTENTS Page ARTICLE I Certain Definitions 1 ARTICLE II Purchase and Sale 8 2.1 Purchase and Sale of Company Shares 8 2.2 Cash Purchase Price. 8 2.3 Post-Closing Adjustment. 9 2.4 Release of Holdback Amount 11 ARTICLE III Closing 12 3.1 Closing Date 12 3.2 Certain Actions at Closing 12 ARTICLE IV Representations and Warranties of Seller 13 4.1 Organization and Good Standing 13 4.2 Capitalization. 13 4.3 Authorization. 14 4.4 No Conflicts; Consents 14 4.5 Financial Statements; Undisclosed Liabilities; Promotions and Allowances; Inventory. 14 4.6 Taxes. 15 4.7 Real and Personal Property. 16 4.8 Intellectual Property. 18 4.9 Contracts and Agreements. 20 4.10 Insurance 22 4.11 Litigation 23 4.12 Condition and Sufficiency of Assets 23 4.13 Compliance with Law; Licenses; Customs. 23 4.14 Employees. 24 4.15 Employee Benefit Plans. 27 4.16 Environmental Matters. 30 4.17 Bank Accounts and Powers of Attorney 31 4.18 Absence of Certain Changes 31 4.19 Books and Records 33 4.20 Transactions with Affiliated Persons 33 4.21 Customer and Supplier Relationships. 34 4.22 Absence of Certain Business Practices 34 4.23 Brokers and Finders 34 4.24 Restrictions on Business Activities 34 4.25 Payables 35 4.26 Receivables 35 4.27 Business Relations 35 4.28 Disclosure 35 ARTICLE IV Representations and Warranties of Madden 35 5.1 Organization and Good Standing 35 i 5.2 Authorization 36 5.3 No Conflicts; Consents 36 5.4 Litigation 36 5.5 Brokers and Finders 36 5.6 Investment Intent 36 ARTICLE VI Covenants of Seller 36 6.1 Ordinary Course 37 6.2 Conduct of Business 37 6.3 Certain Filings 39 6.4 Consents and Approvals 40 6.5 Efforts to Satisfy Conditions 40 6.6 Further Assurances 40 6.7 Notification of Certain Matters 40 6.8 Closing Date Debt 40 6.9 Brokers and Finders 40 ARTICLE VII Covenants of Madden 40 7.1 Certain Filings 41 7.2 Efforts to Satisfy Conditions 41 7.3 Further Assurances 41 7.4 Notification of Certain Matters 41 ARTICLE VII Certain Other Agreements 41 8.1 Certain Tax Matters 41 8.2 Employee Matters 45 ARTICLE IX Conditions Precedent to Obligations of Madden 46 9.1 Representations and Warranties 46 9.2 Compliance with Covenants 46 9.3 Lack of Adverse Change 46 9.4 Update Certificate 46 9.5 Balance Sheet 47 9.6 Regulatory Approvals 47 9.7 Consents of Third Parties 47 9.8 FIRPTA Affidavit 47 9.9 No Violation of Orders 47 9.10 Employment Agreement 47 9.11 Transaction Documents 47 9.12 Other Closing Matters 47 ARTICLE X Conditions Precedent to Obligations of Seller 48 10.1 Representations and Warranties 48 10.2 Compliance with Covenants 48 10.3 Update Certificate 48 10.4 Regulatory Approvals 48 10.5 No Violation of Orders 48 10.6 Transaction Documents 48 10.7 Other Closing Matters 48 ii ARTICLE XI [Intentionally omitted] 49 ARTICLE XII Indemnification 49 12.1 Survival of Representations, Warranties and Covenants 49 12.2 Indemnification by Seller. 49 12.3 Indemnification by Madden. 50 12.4 Additional Seller Indemnification. 51 12.5 Assumption of Defense 52 12.6 Non-Assumption of Defense 52 12.7 Indemnified Party’s Cooperation as to Proceedings 53 12.8 Calculation of Losses 53 12.9 Payments Treated as Purchase Price Adjustment 53 12.10 Limitation on Indemnification 53 ARTICLE XIII Miscellaneous 53 13.1 Expenses 53 13.2 Entirety of Agreement 53 13.3 Notices 54 13.4 Amendment 54 13.5 Waiver 54 13.6 Counterparts; Facsimile 54 13.7 Assignment; Binding Nature; No Beneficiaries 54 13.8 Headings 55 13.9 Governing Law; Jurisdiction 55 13.10 Construction 55 13.11 Negotiated Agreement 55 13.12 Public Announcements 55 13.13 Remedies Cumulative 55 13.14 Severability 55 14.15 WAIVER OF JURY TRIAL 56 13.16 Right of Set-Off. 56 13.17 Arbitration 57 iii STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 10, 2010, is entered into by and between Steven Madden, Ltd., a Delaware corporation (“Madden”), on the one hand, and Jeremy Bassan (“Seller”), on the other hand. RECITALS WHEREAS, Seller owns all of the issued and outstanding shares of capital stock of Big Buddha, Inc., a California corporation (the “Company”); and WHEREAS, Madden desires to acquire all of the issued and outstanding shares of capital stock of the Company, and Seller desires to sell the same, on the terms and conditions contained herein and in the Earn-Out Agreement (as defined below). NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter set forth, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I Certain
